Citation Nr: 0003913	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a subcutaneous cyst 
on the right side of the neck.

2.  Entitlement to service connection for tumors of the 
chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active naval service from June 1964 to March 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO).  

It is noted that, on his July 1997 VA Form 9, the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  In October 1998, he elected to attend a hearing 
before a local Hearing Officer, in lieu of a travel Board 
hearing.  The record shows that he was notified of the time 
and date of the local hearing by mail sent to his last 
address; however, he failed to appear and has not requested 
another hearing.  Accordingly, the Board will proceed with 
consideration of his claim based on the evidence of record.

In February 2000 written argument, the veteran's 
representative raised a claim of service connection for 
headaches.  Since this matter has not yet been adjudicated, 
and inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
the veteran's current subcutaneous tumor of the right neck to 
his period of service, any incident therein (including 
claimed lead poisoning), or any continuous symptomatology.  

2.  There is no competent medical evidence of a current 
diagnosis of a tumor of the chest which is related to the 
veteran's period of service, any incident therein (including 
claimed lead poisoning), or any continuous symptomatology.  


CONCLUSION OF LAW

The veteran's claims of service connection for a subcutaneous 
cyst on the right side of the neck and tumors of the chest 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At his June 1964 military enlistment medical examination, it 
was noted that the veteran had recently had outpatient 
surgery for removal of a pilonidal cyst.  In-service 
treatment records are negative for complaints or findings of 
cysts or tumors.  At his March 1965 military discharge 
medical examination, no pertinent abnormality was noted.  On 
clinical evaluation, his neck and skin and were normal, 
although unspecified marks and scars were noted.

In September 1995, the veteran filed a claim for VA 
nonservice-connected pension benefits.  Among his claimed 
disabilities were tumors of the neck and chest.  However, he 
indicated that, for various reasons, he was unable to obtain 
treatment records in support of his claim.

The veteran was afforded a VA general medical examination in 
November 1995 at which benign subcutaneous cysts were noted 
on the right side of the neck.  The examiner indicated that 
they were not suspicious for any malignancy.  A chest X-ray 
study was normal.

On VA orthopedic examination in November 1995, a history of 
removal of a lesion from the palmar surface of the 5th digit 
of the left hand was noted.  The examiner indicated that 
there were no residuals from this procedure and the veteran 
denied current symptoms.

In March 1996, the veteran stated that, since his VA medical 
examination, he developed a tumor on the right side of his 
neck, two on his chest, and several small ones on his legs.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Subcutaneous cyst on the right side of the neck

The veteran's service medical records are negative for 
notations of cysts of the neck.  At his March 1965 military 
discharge medical examination, his neck and skin were normal 
on clinical evaluation.  The first evidence of a neck cyst is 
on November 1995 VA medical examination, more than 30 years 
after his separation from service.  Moreover, the examiner 
did not relate this abnormality to the veteran's period of 
service, any incident therein, or any continuous 
symptomatology.  

In fact, the only evidence of record of a nexus between the 
veteran's current neck cyst and his military service are his 
own statements to the effect that such abnormality is due to 
possible lead exposure in service.  However, as the record 
does not establish that the veteran possesses a recognized 
degree of medical knowledge or training, his own opinions as 
to medical diagnosis or causation are not competent and not 
sufficient to establish a plausible claim.  Espiritu, 2 Vet. 
App. at 494.  

In the absence of evidence of cysts of the neck in service or 
for many years thereafter, and lacking competent medical 
evidence of a nexus between the veteran's current neck cyst 
and his period of service, any incident therein, or any 
reported continuous symptomatology, the Board must conclude 
that the claim of service connection for a subcutaneous cyst 
on the right side of the neck is not well grounded.  
38 U.S.C.A. § 5107(a).

Tumors of the chest

In this case, the medical evidence of record (both in service 
and thereafter) is entirely negative for findings of tumors 
of the chest.  The only evidence in the record to support 
this claim are the veteran's own statements to the effect 
that he currently has cysts or tumors on his chest, which he 
speculates are due to possible lead exposure in service.  

In that regard, the Board notes that the service medical 
records are negative for findings of cysts or tumors of the 
chest or of lead exposure.  Likewise, there is no competent 
medical evidence of a current diagnosis of cysts or tumors of 
the chest.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("In the absence of proof of a present disability there can 
be no valid claim.").  Even assuming arguendo that the 
veteran is competent to provide lay evidence of current chest 
cysts or tumors, see Harper v. Brown, 10 Vet. App. 125 
(1997), as the record does not establish that he possesses a 
recognized degree of medical knowledge, his own opinions as 
to causation are not competent and not sufficient to 
establish a plausible claim.  Espiritu, 2 Vet. App. at 494.  
Thus, the claim of service connection for cysts or tumors of 
the chest is not well grounded.  38 U.S.C.A. § 5107(a).

Since well-grounded claims have not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for a subcutaneous cyst on the right side 
of the neck and tumors of the chest is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

